Citation Nr: 1522146	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, to include as due to undiagnosed illness.

2.   Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

3.  Entitlement to service connection for chronic sleep apnea/hypersomnia, to include as due to undiagnosed illness.

4.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

5.  Entitlement to service connection for edema, to include as due to undiagnosed illness.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

7.  Entitlement to service connection for renal stones (chronic nephrolithiasis), to include as due to undiagnosed illness.

8.  Entitlement to service connection for chronic migraine headaches, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army as an armored cavalry scout from May 1988 to May 1992, which included service in Southwest Asia from December 1990 to March 1991 in support of Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Salt Lake City, Utah, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic low back disability, chronic fatigue, chronic sleep apnea/hypersomnia, hypertension, edema, IBS, renal stones (chronic nephrolithiasis), and chronic migraine headaches, all of the aforementioned claimed on a direct basis and as due to undiagnosed illness, and entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD or as due to undiagnosed illness.

The Veteran is presently service connected for fibromyalgia with central paresthesia due to undiagnosed illness, which is rated as 40 percent disabling.
  
 
FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia.

2.  The Veteran's chronic low back disability is diagnosed as minimal anterior spondylosis at L4 with minimal posterior facet hypertrophic changes at L5-S1, which did not have its onset during active military service.

3.   The Veteran's chronic fatigue is objectively linked to established clinical diagnoses of depressive disorder and obstructive sleep apnea with hypoxia, which did not have their onset during active military service.

4.  The Veteran's sleep apnea/hypersomnia is associated with an established clinical diagnosis of chronic obstructive sleep apnea with hypoxia, which did not have its onset during active military service.

5.  The Veteran's hypertension is a clinically diagnosed disease that did not have its onset during active military service.

6.  The Veteran does not have a chronic disability resulting in edema is not shown have manifested to a compensable degree during the pendency of the current claim or proximate thereto.  

7.  The Veteran does not have a chronic gastrointestinal disability, to include by IBS, is not shown have manifested to a compensable degree during the pendency of the current claim or proximate thereto.

8.  The Veteran's renal stones are associated with an established clinical diagnosis of chronic nephrolithiasis, which did not have its onset during active military service.

9.  The Veteran's chronic headaches are associated with an established clinical diagnosis of chronic migraine-type headaches, which did not have their onset during active military service.

10.  The Veteran does not have a confirmed Axis I diagnosis of PTSD at any time during the pendency of the present claim.

11.  The Veteran has Axis I psychiatric diagnoses of chronic major depressive disorder and anxiety disorder not otherwise specified (NOS), which did not have their onset during active military service, are not clinically attributable to undiagnosed illness, and are not etiologically related to, or permanently worsened beyond their normal progression by a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic low back disability manifested by symptoms other than musculoskeletal pain already associated with service-connected fibromyalgia with central paresthesia was not incurred, nor is it presumed to have been incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

2.   Chronic fatigue syndrome, manifested by symptoms other than fatigue already associated with service-connected fibromyalgia with central paresthesia, has been objectively linked to established clinical diagnoses of depressive disorder and obstructive sleep apnea with hypoxia, and was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  Chronic obstructive sleep apnea with hypoxia was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  Hypertension was not incurred, nor is it presumed to have been incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

5.  A chronic disability manifested by edema was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

6.  A chronic disability manifested by gastrointestinal symptoms other than those already associated with service-connected fibromyalgia with central paresthesia was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

7.  Chronic nephrolithiasis, manifested by recurrent renal stones, was not incurred, nor is it presumed to have been incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

8.  Chronic migraine headaches, to include as due to undiagnosed illness, were not incurred, nor are they presumed to have been incurred in active duty and are not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

9.  The criteria for a claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).

10.  Major depressive disorder and anxiety disorder NOS were not incurred, nor are they presumed to have been incurred in active duty, are not due to an undiagnosed illness, and are not proximately due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b), 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claims adjudicated herein were filed in March 2009.  VCAA notice letters addressing each issue were dispatched to the Veteran in April 2009 and September 2009, prior to the initial adjudication of these claims in the February 2010 rating decision now on appeal.  The April 2009 and September 2009 letters collectively addressed the issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for a disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant and available post-service records from 1994 to 2013 from VA, Social Security Administration (SSA), and private sources pertaining to his medical treatment for his claimed disabilities have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate the claims addressed herein has been obtained.  

During the pendency of the claim, the Veteran underwent a series of VA medical examinations in March 2012 in order to address the nature and etiology of his claimed disabilities.  Also, in February 2012 and March 2013, he underwent VA psychiatric examinations to definitively determine his Axis I diagnoses and also  received an examination in March 2013 to assess his service-connected fibromyalgia with central paresthesia.  The assessments and nexus opinions presented in the above examinations were predicated on the pertinent clinical history of the case, to include a review of the Veteran's service and post-service medical treatment records and consideration of his service in Southwest Asia within the context of a claim for VA compensation due to undiagnosed illness associated with service in Southwest Asia, pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  There are no deficits present which, on their face, render the diagnostic opinions unusable for purposes of adjudicating the claims decided on the merits herein.  The March 2012 and March 2013 VA examination reports and the diagnoses, assessments, and opinions presented therein are adequate for adjudication purposes with respect to the matters decided on the merits in this appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand of this case for further evidentiary development with regard to these issues is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claims decided herein, and thus no additional assistance or notification is required.  Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claims that VA has not already obtained, or has made a good-faith attempt to either provide or obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, including being provided with VA medical examinations, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for chronic disabilities at issue.

II.  Pertinent laws and regulations - service connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, hypertension, renal stones (nephrolithiasis) as calculi of the kidneys, migraines as an organic disease of the nervous system, and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, hypertension, renal stones (nephrolithiasis) as calculi of the kidneys, migraines as an organic disease of the nervous system, and psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2014); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Veteran served as a cavalry scout in the United States Army and was deployed to Southwest Asia in support of Operations Desert Shield and Desert Storm, serving in the Southwest Asia theater of operations from December 1990 to March 1991.  This service meets the term for a "Persian Gulf Veteran."  38 C.F.R. 
§ 3.317(d) (2014).  

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2014).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms (and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2014). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b) (2014).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2014).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2014).

III.  Factual background and analysis

(a.)  Entitlement to service connection for a chronic low back disability, to include as due to undiagnosed illness.

The Veteran's service medical records show that his spine and musculoskeletal system were clinically normal on entrance examination.  The records show, in pertinent part, that he was treated in January 1989 for complaints of upper back pain that was characterized as back strain affecting his thoracic region.  A January 1990 treatment note indicates that the Veteran's upper back strain was non-tender and resolved.  On separation examination in April 1992, he reported that he experienced recurrent back pain in his medical history questionnaire.  However, physical examination showed a normal spine and musculoskeletal system.  The Veteran separated from active duty in May 1992.

Post-service medical records show no treatment for arthritic disease of the spine or discs within the first year of the Veteran's separation from service in May 1992.   Approximately 17 years thereafter, he filed his claim for VA compensation for a chronic low back disability.  

VA examination of the Veteran's thoracolumbar spine in March 2012 revealed clinical and radiographic findings consistent with a diagnosis of minimal anterior spondylosis at L4 with minimal posterior facet hypertrophic changes at L5-S1.  The examining clinician reviewed the pertinent history and opined that the Veteran's claimed low back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The opining clinician's discussion and rationale was as follows:

The Veteran was diagnosed with thoracic spine paraspinal muscle spasms and costral chondritis [in January 1989 with subsequent] resolving costral chondritis and upper back strain.  On separation physical he [reported a history of] recurrent back pain [as previously noted].  [S]eparation physical. . .  did not [note] continued back pain and recorded normal [spine and musculoskeletal findings].  The medical treatment records from [service] separation [in May 1992] to 2012 do not reveal [complaints] or treatment or [X-rays] for [a] continuing back condition.  The [March 2012 X-ray films] revealed minimal spondylosis or degenerative osteoarthritis minimal changes [that] can be age related, and the lumbar changes noted. . . are. . . a different anatomical location that the. . . back pain that was recorded [as] upper thoracic back strain [during active duty].  Opinion: Although the [Veteran's service treatment records] recorded back pain, it was upper back strain in the thoracic area [whereas] the current back complaints in[volve the] lumbar [region] and no treatment was sought or [X-rays] taken specifically for back pain from 1992 to 2012[.]  [T]the gap of 20 years weighs against a continuing and chronic disability; therefore, based on the evidence of record it is less likely as not (less than 50/50 probability) [that] the [Veteran's] lumbar spine [disability, represented by] a clear and specific diagnosis of minimal anterior L4 spondylosis, was incurred in or caused by [his active] military service.

The Board notes that VA treatment records include a March 2013 examination of the Veteran's service-connected fibromyalgia with central paresthesia (due to undiagnosed illness), which notes that this VA-compensated disorder, which is rated as 40 percent disabling, is manifested by a constellation of disabling  symptomatology that includes musculoskeletal pain.

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's low back pain is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for low back pain due to undiagnosed illness, this aspect of his claim is denied as his low back symptoms are attributable to a clear and specific current medical diagnosis of minimal anterior spondylosis at L4 with minimal posterior facet hypertrophic changes at L5-S1.  As no undiagnosed illness is demonstrated as the cause of his low back symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  In any event, any musculoskeletal symptoms that may be associated with undiagnosed illness are attributable to manifestations of his service-connected fibromyalgia with central paresthesia, for which he is already receiving VA compensation.

The Veteran's service treatment records show treatment for acute upper back pain affecting the thoracic region that resolved without chronic disabling residual pathology, as evidenced by normal spine and musculoskeletal findings on service  separation examination.  The service treatment records do not show treatment for complaints relating to the Veteran's low back and lumbosacral spine during active duty.  Post-service medical records do not show a diagnosis of an arthritic or degenerative joint or disc disease involving the Veteran's lumbosacral spine that was manifest to a compensable degree within one year following his discharge from active duty in May 1992, such that service connection for a chronic low back disability could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  The negative opinion of the VA clinician is deemed highly probative it was based on a physical examination, review the pertinent medical history, and consideration of the lay assertions of the Veteran.  

Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for a chronic low back disability, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the Veteran reports onset of low back pain symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

(b.)   Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

The Veteran's service medical records do not show that he was ever treated for complaints of, or that he was ever diagnosed with chronic fatigue syndrome.  Post-service medical records reflect that he received treatment for symptoms of recurrent fatigue beginning in 2007.   

The report of a March 2012 VA examination shows, in pertinent part, a diagnosis of chronic fatigue syndrome, which the examining clinician opined were at least partially explained by his Axis I psychiatric diagnosis of depressive disorder NOS and his physical diagnosis of severe obstructive sleep apnea with hypoxia.  

VA treatment records associated with the evidence include a March 2013 examination of the Veteran's service-connected fibromyalgia with central paresthesia (due to undiagnosed illness).  This VA-compensated disorder, which is rated as 40 percent disabling, is manifested by a constellation of disabling  symptomatology that includes fatigue and sleep disturbances.

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's chronic fatigue syndrome is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for chronic fatigue syndrome due to undiagnosed illness, this aspect of his claim is denied as his chronic fatigue symptoms are at least partially attributable to clear and specific current medical diagnoses of depressive disorder NOS and his physical diagnosis of severe obstructive sleep apnea with hypoxia.  As no undiagnosed illness is demonstrated as the cause of his chronic fatigue symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  In any event, any chronic fatigue symptoms that may be associated with undiagnosed illness are attributable to manifestations of his service-connected fibromyalgia with central paresthesia, clinically described as fatigue and sleep disturbances on VA examination in March 2013, for which he is already receiving VA compensation.

The Veteran's service treatment records do not show treatment for complaints of persistent fatigue and do not show a diagnosis of chronic fatigue syndrome during active duty.  The VA clinician who examined the Veteran in March 2012 determined that his chronic fatigue syndrome was not directly linked to his active military service and was at least partially attributable to his diagnoses of depressive disorder NOS and severe obstructive sleep apnea with hypoxia, which, as will be further discussed in detail in this decision below, are not service-connected disabilities.  Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran reports onset of chronic fatigue symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

(c.)  Entitlement to service connection for chronic sleep apnea/hypersomnia, to include as due to undiagnosed illness.

With regard to this matter on appeal, the Veteran's service medical records do not show any treatment for complaints of sleeping problems or a diagnosis of a chronic sleep disorder.  Post-service medical records show that the Veteran began receiving treatment for chronic obstructive sleep apnea in 2009. VA examination in March 2012 shows that the examining clinician reviewed the Veteran's pertinent medical history and presented a diagnosis of chronic obstructive sleep apnea with persistent daytime somnolence. 

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's chronic obstructive sleep apnea with hypoxia is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for chronic obstructive sleep apnea with hypoxia due to undiagnosed illness, this aspect of his claim is denied as his sleep apnea symptoms are attributed to clear and specific current medical diagnosis.  As no undiagnosed illness is demonstrated as the cause of his chronic sleep apnea symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  


The Veteran's service treatment records do not show treatment for, or a diagnosis of chronic obstructive sleep apnea during active duty.  The post-service medical records indicate that the earliest onset of chronic sleep apnea was in 2009, approximately 17 years after the Veteran's separation from active duty.  The lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, to the extent that the Veteran reports onset of snoring symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea with hypoxia, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(d.)  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

Regarding the claim for VA compensation for hypertension, the Board has reviewed the Veteran's service treatment records and observes that these do not show a diagnosis of hypertension.  Blood pressure measurements obtained during service show no sustained elevated diastolic or systolic readings indicating onset of essential hypertension in service.  Separation examination in April 1992 shows that his cardiovascular system was clinically normal, with negative chest X-ray.  The Veteran denied having abnormal blood pressure in his medical history questionnaire.  He was honorably discharged from active duty in May 1992.  

Post-service medical records do not show a diagnosis of hypertension or sustained elevated blood pressure measurements indicative of hypertension manifest to a compensable degree within one year following separation from active service in May 1992.  Treatment for a diagnosis of hypertension was first demonstrated in the medical records in 2007.  The report of a March 2012 VA medical examination reflects that the Veteran's hypertension diagnosis dated back to 2007.

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's hypertension is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for hypertension due to undiagnosed illness, this aspect of his claim is denied as his chronic vascular disease manifested by sustained elevated blood pressure is attributable to a clear and specific current medical diagnosis of hypertension.  As no undiagnosed illness is demonstrated as the cause of his chronic elevated blood pressure symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  

The Veteran's service treatment records do not show onset of hypertension during active duty and his post-service medical records do not show hypertension manifested to a compensable degree within one year following his discharge from active duty in May 1992.  Service connection for hypertension cannot be awarded on either a direct or a presumptive basis under 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is also no medical evidence that objectively associates the Veteran's current hypertensive vascular disease to his period of active military service.  Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for hypertension, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(e.)  Entitlement to service connection for edema, to include as due to undiagnosed illness.

The Veteran claims entitlement to service connection for what he asserts to be a chronic disability manifested by edema.  His service medical records do not reflect that he was treated for complaints relating to a chronic edema condition.  His post-service medical records show that the earliest treatment for edema symptoms was in 2007, approximately 15 years following his discharge from active duty in May 1992.  Edema (swelling of the ankles) was also referenced in July 2008.  

The Veteran filed his claim for service connection for edema in March 2009.  Pursuant to his claim, he was provided with a VA medical examination in March 2012, during which he denied experiencing any edema symptoms in his lower extremities, reporting that if he was standing on his feet he might feel that he was developing some edema in his feet but might not actually see it.  Physical examination in March 2012 did not demonstrate any edema present in his feet or lower extremities.  

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013), which held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

The Veteran filed his claim for compensation in March 2009.  The most recent records even referencing edema are dated over eight months prior to his date of claim.  In other words, the evidence in this case does not demonstrate treatment or diagnosis of edema at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.  The Veteran has thereby not met the critical element of a VA compensation claim of establishing a current disability.  

Accordingly, his claim of entitlement to service connection for edema, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(f.)  Entitlement to service connection for chronic IBS, to include as due to undiagnosed illness.

The Veteran's service medical records do not show treatment for persistent gastrointestinal complaints or a diagnosis of IBS.  Separation examination in April 1992 show that his digestive system was normal.  Although he admitted to having frequent indigestion, he denied having stomach or intestinal trouble.  (The veteran reported at the time that he successfully treated his frequent indigestion by using non-prescription antacid medication.)   

Post-service medical records show treatment for IBS in December 2007.  The Veteran filed his claim for VA compensation for IBS in March 2009.  On VA medical examination in March 2012, the examiner noted the Veteran's history of treatment for IBS in December 2007.  However, during the March 2012 VA examination, the Veteran reported that he did not have an irritable bowel at the time, and that he was satisfied with the current frequency of his bowel movements.  The VA clinician examined the Veteran and determined that he did not meet the criteria for a diagnosis of IBS.  The examiner did not present an opinion as to its etiology or relationship with military service.

Service connection for IBS is denied.  The Veteran has not met the critical element of a VA compensation claim of establishing a current disability.  Although IBS treatment was noted in December 2007, no IBS was diagnosed or treated at any time during the pendency of the claim or proximate thereto.  There is also no clinical evidence that somehow attributes the treatment for IBS in December 2007 to the Veteran's military service or to undiagnosed illness.  

Accordingly, his claim of entitlement to service connection for IBS, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(g.)  Entitlement to service connection for renal stones (chronic nephrolithiasis), to include as due to undiagnosed illness.

The Veteran's service medical records do not show treatment for, or a diagnosis of renal stones or nephrolithiasis during active service.  His April 1992 separation examination report reflects that his genitourinary system was clinically normal. Although he reported affirmatively to having kidney stone or blood in his urine on his April 1992 medical history questionnaire, this was clarified by the examining clinician at separation to mean that the Veteran had a history of blood in his urine long ago.  The Veteran was honorable separated from active duty in May 1992.

Post-service medical records do not objectively demonstrate the clinical presence of renal calculi manifest to a compensable degree within one year following the Veteran's separation from military service in May 1992.  The earliest clinical demonstration of renal stones was in medical treatment reports dated in 1998. 

The report of a March 2012 VA medical examination shows a confirmed diagnosis of nephrolithiasis, which reportedly was first initially diagnosed in 1997.  The current medical evidence shows that the Veteran's chronic genitourinary symptoms are attributed to a clear and specific diagnosis of nephrolithiasis.

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's renal stones (nephrolithiasis) is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for renal stones due to undiagnosed illness, this aspect of his claim is denied as his chronic renal disease manifested by renal calculi is attributable to a clear and specific current medical diagnosis of nephrolithiasis.  As no undiagnosed illness is demonstrated as the cause of his chronic renal stones, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  

The Veteran's service treatment records do not show onset of nephrolithiasis during active duty and his post-service medical records do not show nephrolithiasis manifest by the presence of renal calculi to a compensably disabling degree within one year following his discharge from active duty in May 1992, such that service connection for nephrolithiasis could be awarded on either a direct or a presumptive basis under 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no medical evidence that objectively associates the Veteran's current nephrolithiasis to his period of active military service.  Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for renal stones (nephrolithiasis), to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(h.)  Entitlement to service connection for chronic migraine headaches, to include as due to undiagnosed illness.

Regarding the Veteran's claim for VA compensation for chronic migraine headaches, a review of his service medical records was negative for showing treatment of the claimant for complaints of chronic recurrent headaches or a diagnosis of chronic migraine headaches.  Separation examination in April 1992 shows that the Veteran was neurologically normal.  He denied having severe or frequent headaches in his medical history questionnaire.

The Veteran's post-service medical records show treatment for recurring migraine-type headaches beginning in 2007.   On VA examination in March 2012, the examining clinician diagnosed the Veteran with migraines, including migraine variants, whose date of first diagnosis was in 2007.  The March 2012 VA examiner determined that the Veteran's current headache symptoms were attributable to a clear and specific diagnosis of migraine headaches.

VA treatment records associated with the evidence include a March 2013 examination of the Veteran's service-connected fibromyalgia with central paresthesia (due to undiagnosed illness).  This VA-compensated disorder, which is rated as 40 percent disabling, is manifested by a constellation of disabling  symptomatology that includes headaches.

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's chronic migraine headaches is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for migraines due to undiagnosed illness, this aspect of his claim is denied as his chronic headaches are attributable to a clear and specific current medical diagnosis of migraines.  As no undiagnosed illness is demonstrated as the cause of his chronic headaches, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  In any event, any headache symptoms that may be associated with undiagnosed illness are attributable to manifestations of his service-connected fibromyalgia with central paresthesia, clinically described as headaches on VA examination in March 2013, for which he is already receiving VA compensation.

The Veteran's service treatment records do not show onset of chronic migraines during active duty.  His post-service medical records do not show migraines, as a chronic organic disease of the nervous system, manifest by the presence of chronic headaches to a compensably disabling degree within one year following his discharge from active duty in May 1992.  Service connection for chronic migraine headaches could be awarded on either a direct or a presumptive basis under 38 C.F.R. §§ 3.303, 3.307, 3.309.  Otherwise, there is no medical evidence that objectively associates the Veteran's current migraine diagnosis to his period of active military service.  

Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for chronic migraine headaches, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran reports onset of chronic headache symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

(i.)  Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD or as due to undiagnosed illness.

The Veteran served on active duty as an armored cavalry scout within a combat zone while deployed to Southwest Asia in support of Operations Desert Shield and Desert Storm.  This service may be sufficient to allow the Veteran's claim for service connection for PTSD if he meets the diagnostic criteria for this chronic  psychiatric disorder.  See 38 C.F.R. § 3.304(f)(3) (2014).  In this regard, post-service psychiatric counseling and treatment records, while occasionally indicating a diagnosis of rule out PTSD, do not present a clear-cut Axis I diagnosis of PTSD at any time during the pendency of the present claim.  VA psychiatric examinations in February 2012 and March 2013 instead show Axis I diagnoses of depression NOS, chronic major depressive disorder, and anxiety disorder NOS, but have definitively determined that the Veteran does not meet the criteria for a PTSD diagnosis.  Having failed to meet this critical element of establishing an Axis I diagnosis of PTSD at any time during the pendency of this claim, the Veteran's claim for VA compensation for PTSD, as a chronic acquired psychiatric disorder must be denied.  See 38 C.F.R. § 3.304(f); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to the Veteran's general claim for VA compensation for a chronic acquired psychiatric disorder other than PTSD, his service medical records do not indicate that he had ever received counseling or treatment for psychiatric complaints.  On separation examination in April 1992, his psychiatric system was clinically normal and he denied having any psychiatric problems on his medical history questionnaire.  The Veteran was separated from active duty in May 1992.

The Veteran's post-service medical treatment records do not reflect any diagnosis of, or treatment for an Axis I psychosis manifest to a compensable degree within one year following his discharge from military service in May 1992.  The medical records establish that he was first diagnosed and treated for an Axis I psychiatric disorder in 2009, when he was treated for depression. Current Axis I diagnoses include major depressive disorder without psychotic features, depression NOS, and anxiety disorder. 

The report of a VA psychiatric examination conducted in February 2012 shows a diagnosis of depression NOS.  The examining clinician opined at the time that the Veteran did not meet the DSM-IV criteria for any other psychiatric disorder and that the depression NOS was clinically unrelated to the Veteran's military service. After a psychiatric interview and a review of Veteran's pertinent clinical history, the examiner presented the following rationale in support of his negative nexus opinion:

[The record reflects that] the veteran has a history of clinically significant depression, but due to longstanding co-occurrence and perpetuation with fibromyalgia, chronic fatigue syndrome, and sleep apnea, it is impossible to determine whether the depression is primary [or] due to general medical conditions (i.e., fibromyalgia, chronic fatigue syndrome, and sleep apnea).  Furthermore, it is impossible to separate the functional effects of each condition given the complex intertwine between fibromyalgia, chronic fatigue syndrome, sleep apnea, and depression.  [The Veteran's] longstanding history of nonadherence to treatments (CPAP and oxygen) recommended for his sleep apnea further complicates the veteran's clinical picture of depression, as sleep apnea can also manifest with symptoms that mimic depression.  In the context of such complexity, a diagnosis of depression not otherwise specified is given.  From a clinical standpoint, the depression is unrelated to service as per his reports and records significantly evolved since 2008.

The Veteran's VA mental status examination of March 2013 shows Axis I diagnoses of major depressive disorder, recurrent and severe but with no psychosis, and anxiety disorder NOS.  

VA treatment records associated with the evidence include a March 2013 examination of the Veteran's service-connected fibromyalgia with central paresthesia (due to undiagnosed illness).  This VA-compensated disorder, which is rated as 40 percent disabling, is manifested by a constellation of disabling symptomatology.  However, the examining clinician could not conclusively determine whether there was any relationship between the Veteran's service-connected fibromyalgia and central paresthesia and his Axis I diagnosed chronic depression and anxiety, given the long and complex history of his psychiatric illness.  Such made it "impossible" for the psychiatric clinician to determine whether it was caused or aggravated by, or was a component of the service-connected disability, or if it developed separate and apart from it.  This opinion is negative or at the least speculative in nature, which cannot serve as a basis to award service connection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  There is also no clinical basis to objectively associate the Veteran's Axis I diagnoses with his VA-compensated fibromyalgia and central paresthesia. 

The Board has considered the evidence discussed above and finds that an award of service connection for the Veteran's Axis I psychiatric disabilities (currently diagnosed as major depressive disorder, recurrent and severe but with no psychosis, and anxiety disorder NOS) is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for a psychiatric disability due to undiagnosed illness, this aspect of his claim is denied as his psychiatric symptomatology are attributable to clear and specific Axis I psychiatric diagnoses, as stated above; accordingly, as no undiagnosed illness is demonstrated as the cause of his psychiatric symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  As previously stated, VA psychiatric clinicians  involved in this case have concluded that it is impossible to determine if a relationship exists or not between the Veteran's psychiatric symptoms and his service-connected fibromyalgia with central paresthesia.

The Veteran's service treatment records do not show onset of a chronic psychiatric disorder during active duty and his post-service medical records do not demonstrate the existence of a diagnosed psychoses, manifest to a compensably disabling degree within one year following his discharge from active duty in May 1992.  Service connection for a non-psychotic psychiatric disorder cannot be awarded on a direct basis, or service connection for a psychosis could be awarded on a presumptive basis, under 38 C.F.R. §§ 3.303, 3.307, 3.309.  Otherwise, there is no medical evidence that objectively associates the Veteran's current Axis I diagnoses to his period of active military service.  As previously discussed, the clinical evidence does not demonstrate that the Veteran has met the criteria for an Axis I diagnosis of PTSD at any time during the pendency of the claim.  

Thusly, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD or as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran reports onset of chronic psychiatric symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

(j.)  Other considerations.

To the extent that the Veteran attempts to relate his claimed disabilities, as identified above, to his period of active military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician as his claims file does not indicate that he had ever received any formal medical education, much less certification as a clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature, medical etiology, and time of onset of claimed disabilities adjudicated on the merits in the analysis above fall outside the realm of common knowledge of a lay person, he lacks the competence to provide diagnoses based on these symptoms and probative medical opinions linking them to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions and psychiatric or mental disorders, such as the disabilities adjudicated herein, which may be presented only by a trained physician, medical specialist, or clinician.) 




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic low back disability, to include as due to undiagnosed illness, is denied.

Service connection for chronic fatigue, to include as due to undiagnosed illness, is denied.

Service connection for sleep apnea/hypersomnia, to include as due to undiagnosed illness, is denied.

Service connection for hypertension, to include as due to undiagnosed illness, is denied.

Service connection for edema, to include as due to undiagnosed illness, is denied.

Service connection for IBS, to include as due to undiagnosed illness, is denied.

Service connection for renal stones (chronic nephrolithiasis), to include as due to undiagnosed illness, is denied.

Service connection for chronic migraine headaches, to include as due to undiagnosed illness, is denied.

Service connection for a chronic acquired psychiatric disorder, to include PTSD or as due to undiagnosed illness, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


